Citation Nr: 0030600	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia patella, from May 1, 1992 to 
March 31, 1993.

2. Entitlement to a rating in excess of 20 percent for left 
knee chondromalacia patella, from April 1, 1993


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1972 to 
April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from October 1992 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In July 1996, the 
veteran was afforded a hearing before the undersigned Board 
member.  In August 1996, the Board remanded the veteran's 
claims to the RO for further development.

In October 1998, the Board denied the claim of entitlement to 
service connection for hypertension and remanded the claims 
of entitlement to service connection for diabetes mellitus 
and a left knee disability to the RO for further development.  
In July 2000, the RO granted service connection for a 
diabetes mellitus and assigned a compensable disability 
evaluation.  As this represents a complete grant of the 
benefits sought as to this matter, the Board will confine its 
consideration to the issue as set forth on the decision title 
page.

Finally, at his June 1994 personal hearing at the RO, the 
veteran testified that his service-connected right and left 
knee disabilities affected his ability to work.  Although it 
is unclear, by this statement, he may seek to raise a claim 
for a total rating based upon unemployability due to service-
connected disability, and the matter is referred to the RO 
for further clarification and consideration.  


FINDINGS OF FACT

1. From May 1, 1992 to March 31, 1993, the veteran's service-
connected left knee disability was manifested by 
subjective complaints of pain and instability, range of 
motion from 0 to 130 degrees, and increased crepitus but 
without x-ray evidence of degenerative joint disease. 

2. From April 1, 1993, the veteran's service-connected left 
knee disability is manifested by crepitus, on range of 
motion, flexion to approximately 105 degrees, excellent 
quadriceps strength, ambulation with an awkward gait, 
subjective complaints of pain with use, crepitus, and 
feelings of giving way and tenderness on palpation and X-
ray evidence of degenerative changes.


CONCLUSIONS OF LAW

1. From May 1, 1992 to March 31, 1993, the criteria for a 
rating in excess of 10 percent for left knee 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991) amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5257, 5299 (2000).

2. From April 1, 1993, the criteria for an evaluation in 
excess of 20 percent for left knee chondromalacia 
patella have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5257, 
5299.

3. From April 1, 1993, the criteria for a separate 10 
percent evaluation for left knee arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a left knee 
disability.  The Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, that applied to all pending claims for VA benefits 
and that provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __(2000) 
(to be codified at § 5103A).  In the instant case, the Board 
finds that the RO complied with the requirements of the 
statute.  All relevant evidence identified by the veteran was 
obtained and considered.  In addition, the veteran was 
afforded VA examinations to assist in rating his service-
connected left knee disability.  With regard to the adequacy 
of the rating examinations, the Board notes that the 
examinations provide sufficient information regarding the 
veteran's medical history, clinical findings and diagnoses 
from which the Board can reach a fair determination.  

Furthermore, the Board notes that, in August 1996 and October 
1998, it remanded the veteran's claims to the RO for further 
development, including VA examinations. The additional 
evidence submitted in support of his claims, including VA and 
private medical records and examination reports, dated 
through 2000, has been associated with the claims file.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and the Board will proceed to consider the claim of 
entitlement to an increased rating for a left knee disability 
on the merits.  

I.  Factual Background

Service medical records document that, in October 1987, the 
veteran underwent a left knee arthroscopy that showed a tear 
of the medial meniscus and Grade IV chondromalacia of the 
medial femoral trochlea.  A partial medial meniscectomy and 
debridement of the chondromalacia and loose articular 
cartilage was performed.  A November 1987 medical record 
indicates that x-rays showed maintained patellofemoral joint 
space without osteophyte formation.  The knee joint showed 
some medial loss of joint space but no osteophytes or other 
sacral level of osteoarthritis.  In 1991, the veteran 
underwent right knee surgery. 

Post service, the veteran underwent VA examination in July 
1992 and reported knee surgeries in service and severe 
bilateral knee arthritis.  He complained of knee pain and 
reported taking steroid shots approximately every four 
months-with four shots in his right knee and one shot in his 
left knee.  On examination, the veteran had a normal gait and 
erect posture.  There was no knee swelling or tenderness on 
palpation and no McMurray (sign) or AP (anterior-posterior?) 
lateral instability of either knee.  Left knee flexion was to 
125 degrees and the right knee was to 130 degrees.  The only 
impediment was that the veteran was unable to completely 
squat due to pain.  X-rays of the veteran's knees showed no 
fracture, dislocation or other bone or joint pathology.  A 
left knee disability was not diagnosed.

In October 1992, the RO granted service connection for 
chondromalacia of the right and left knees.  Noncompensable 
disability evaluations were assigned, effective from May 1, 
1992.

According to outpatient medical records from Scott Air Force 
Base (hereinafter referred to as "Scott AFB"), dated in 
1993, the veteran had bilateral chondromalacia, the left knee 
greater than the right knee, with occasional effusions.  
Range of motion was from 0 to 130 degrees with increased PF 
(patellofemoral?) crepitus.  The assessment was PF 
degenerative joint disease, bilaterally and he received a 
left knee injection.  The veteran underwent a second left 
knee arthroscopy in February 1993. 

Outpatient medical records from Scott AFB, dated in 1994, 
reveal that the veteran complained of constant knee pain and 
reported knee swelling with increased activity and pain with 
squatting.  His last steroid injection was in March 1993.  
Range of motion was from 0 to 140 degrees, bilaterally, with 
increased PF crepitus, bilaterally, and no ligamentous 
instability or effusion.  The assessment was Grade IV 
chondromalacia (degenerative arthritis) and patellofemoral 
joints.  The veteran was unable to take nonsteriodal 
antiinflammatory medication and required periodic steroid 
injections. 

At his June 1994 personal hearing at the RO, the veteran 
testified that his bilateral knee disability effected his 
ability to work and reported swelling, numbness and a 
sensation of his knees going out.  Knee injections 
temporarily fixed the conditions, but did not correct it.  He 
had swimming pool therapy but knee problems limited his life 
activities, including involvement with his young children.  
The veteran reported left and right knee surgeries in 
service, a second left knee surgery in 1993 and said knee 
arthritis was diagnosed in 1987.   

In June 1994, the RO assigned a 10 percent disability 
evaluation to the veteran's left knee disability from 
effective from May 1, 1992, with a temporary total rating of 
100 percent, effective from February 26, to March 31, 1993, 
following his left knee surgery.

Outpatient records from Scott AFB, dated from 1994 to 1996, 
indicate that in October 1994, the veteran reported constant 
knee pain, the left knee greater than the right, with range 
of motion from 0 to 120 degrees, bilaterally. 

According to a December 1994 private office record from Dr. 
S.L., the veteran initially underwent a medial meniscectomy 
and chondromalacia of the trochlea and then had debridement 
of the trochlea with Grade IV chondromalacia.  The veteran 
reported left knee pain and popping with no catching or loose 
pieces.  Examination of the veteran's knees revealed diffuse 
tenderness with a mild amount of fluid and good range and 
stability.  There was some crepitation under his patella 
(left or right not specified), with tenderness under the 
patella that appeared to track well.  

A January 1995 Scott AFB outpatient record describes 
bilateral range of knee motion from 0 to 120 degrees.  X-rays 
revealed a 2-degree valgus and the assessment was 
degenerative joint disease.  The veteran underwent a right 
knee arthroscopy in February 1995.  In April 1996, he 
reported left knee pain greater than right.  Range of motion 
was from 0 to 120 degrees with no effusion, bilaterally.  The 
assessment was degenerative joint disease of both knees.

At his April 1996 Board hearing, the veteran testified that 
his last knee surgery was in 1994 and physicians advised that 
he had the knees of a 70 year old man, although the veteran 
was only 46 years old.  He described bilateral knee pain, 
stiffness, instability, swelling and locking and said both 
knees gave out and he had fallen.  The veteran was able to 
walk approximately two or three blocks without knee pain and 
had a Neoprim brace that he no longer used because of knee 
swelling and the fact that it made the knee muscles weaker.  

In January 1997, the veteran underwent VA orthopedic 
examination.  The examination report reflects his history of 
chronic knee pain with two arthroscopic procedures in each 
knee, the last in 1995.  His symptoms included chronic 
intermittent swelling, pain with ambulation, medio-lateral 
instability and crepitus.  Objective findings including 
bilateral crepitus, bilateral medial joint line pain, 
instability to full squat, secondary to pain, with no 
swelling or deformity.  Medio-lateral laxity, bilaterally, 
was noted and left knee range of motion was from 0 to 120 
degrees.  The report indicates that a magnetic resonance 
image (MRI) reflected bilateral osteoarthritis of the knees 
and degeneration of the posterior horn of the medial 
meniscus, worse in the left knee.  A tear in the posterior 
horn of the left meniscus with moderate effusions, 
bilaterally, was also noted.  Diagnoses included moderately 
severe degenerative joint disease in both knees and tear of 
the posterior horn of the left knee cartilage.

The veteran underwent VA orthopedic examination in July 1999.  
The examination report sets forth the veteran's left knee 
history and the VA medical specialist parenthetically noted 
that a Grade IV chondromalacia indicated full thickness loss 
of articular cartilage down to the bone.  As to the 
interpretation of the veteran's January 1997 MRI, the VA 
examiner commented that the previous examiner's 
interpretation of bilateral osteoarthritis with an indication 
of a tear in the posterior horn of the medial meniscus of the 
left knee and degeneration in the posterior horns of the 
medial menisci of both knees, left greater than right was 
made in the face of a previous meniscectomy for degenerative 
tear.  It was further noted that interpretation of the MRI in 
a previously operated meniscus was very frequently read 
incorrectly because of the abnormalities in the meniscus 
produced by an initial tear and the surgery performed.  A 
January 1997 x-ray showed standing AP and lateral views of 
both knees with joint space that appeared open both medially 
and laterally, with a slight varus alignment in the right 
knee.  

Currently, the veteran complained of constant left knee pain, 
with bilateral knee symptomatology of equal intensity.  He 
reported taking cortisone shots in the past and had a 
constant aching sensation with periodic left knee swelling, 
usually on a weekly basis, with the amount of swelling 
related to the nature of the activity.  His activities 
included walking and bicycling that increased left knee 
swelling.  The left knee gave away, particularly when he 
walked on an uneven surface and it occasionally locked, but 
the VA examiner said detailed questioning revealed that the 
asserted locking was more of a symptom of a popping sensation 
and not true locking in which the veteran was unable to move 
his knee.  He had stiffness and a feeling of grinding in the 
left knee.  Squatting and kneeling was painful.  When the 
veteran rose from a sitting position, there was pain in the 
left knee, but no pain while sitting.  Walking on uneven 
ground was painful.  He did not use a crutch (except after 
surgery) or cane and had knee braces, but rarely used them.  
The veteran experienced pain when he twisted his left knee 
and ascending and descending stairs was painful.  His knee 
was occasionally uncomfortable at night.  Knee pain reduced 
the distance he was able to walk and he restricted walking at 
work (as a public relations consultant for St. Louis Lambert 
International Airport).  The veteran took two Motrin, 800 
milligrams, daily.  Flare-ups and increased pain occurred 
with weather change and high moisture in the environment.  
Walking more than one block or long periods of standing 
aggravated the left knee, although it was unclear to the 
examiner if the knee range of motion was affected at those 
periods of increased pain.  The veteran limited his 
activities to the amount of walking he did to control pain.

On examination, the veteran, who was 6'4" tall and weighed 
248 pounds, appeared in good health and there was no obvious 
pain during the examination.  Alignment of the knees showed 
no abnormal varus or valgus angulation.  The veteran's gait 
was somewhat awkward and he lurched from side to side, but 
there was no true limp favoring one leg over the other.  
Squatting was to 90 degrees with complaint of anterior knee 
pain.  Parenthetically, the VA examiner said that was to be 
expected due to the degree and site of wear and tear changes-
chondromalacia-seen at surgery on the left knee.  Using a 
goniometer, range of motion of the left knee was from 0 
degrees of extension to 105 degrees of flexion, that 
reflected a decrease of 15 degrees of flexion as compared to 
the January 1997 VA examination findings.  Range of motion of 
the right knee was from 0 to 125 degrees.  There was an 
associated complaint in both knees at the degree of full 
flexion.  There was slight patellofemoral and slight femoral 
tibial crepitus of the left knee during active and passive 
range of motion.  There were healed arthroscopic scars on 
both knees.   The left thigh measured 51.5 centimeters (cm) 
and was 1 cm. smaller than the right thigh.  The left calf 
measured 40.5 cm. and was also 1 cm. smaller than the right 
calf.  There was no soft tissue welling or thickening about 
the knees and no joint effusing of either knee.  There was 
pain to palpation on the lateral joint line, medial joint 
line and patellar tendon anteriorly and tenderness over the 
area of attachment of the iliotibial band into the proximal 
lateral tibia in the area of Gerdy's tubercle.  Left knee 
sensation was normal, as was patellar tracking.  There was no 
subluxation.  There were no signs of apprehension to 
palpation about the patella.  Laxity examination revealed a 
negative Lachman's test and negative anterior and posterior 
drawer signs.  There was no rotatory instability and no pain 
or instability on varus or valgus stress.  Strength of the 
left quadriceps and hamstrings was 3/5, same as the right 
knee.  On strength testing, the examiner found that the 
veteran complained of medial left knee when resistance was 
applied to the quadricep and hamstring.  X-rays were ordered.  

According to the examination report, diagnoses included left 
knee pain and left knee chondromalacia.  The VA examiner 
commented that the veteran had left knee pain due to Grade IV 
chondromalacia and a previous medial meniscectomy.  Further 
the doctor said that the findings, particularly the 
arthroscopic findings of chondromalacia and two subsequent 
arthroscopies, suggested that "regardless of findings on x-
ray", the veteran had degenerative osteoarthritis of his 
left knee.  Additionally, it was noted that the veteran had 
persistent left knee symptoms since 1987 with evidence to 
suggest a modest decreased range of motion of the left knee 
(15 degrees) in the last two years.  He had daily symptoms 
and his activity level was limited due to left knee pain.  
According to the VA examiner, the veteran had a loss of 
normal function of the left knee due to the left knee 
disability.  In a note dated days later, in August 1999, the 
VA examiner noted a slight narrowing of the medial 
compartment of both knees.  X-ray of the veteran's left knee 
showed a slightly reduced medial compartment and mild 
degenerative changes.

In October 1999, the RO assigned a 20 percent rating for the 
left knee disability, effective April 1, 1993, when the 
previously assigned temporary total benefit ended. The RO 
noted that the increased rating was based upon loss of range 
of motion with pain and functional loss. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2000).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (2000).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 
1997).  In subsequent opinion, VA it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCREC 9-
98.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (1998).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2000).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe, as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).




A.  Left Knee Disability From May 1, 1992 to March 31, 1993

The evidence does not support a rating in excess of 10 
percent for the veteran's service-connected left knee 
disability, prior to March 31, 1993.  At the July 1992 VA 
examination, there was no report of swelling or tenderness on 
palpation, nor was there AP or lateral instability.  Left 
knee flexion was to 125 degrees.  The recorded range of 
motion does not satisfy the criteria for even a 10 percent 
rating on the basis of limitation of motion.  Moreover, there 
was no report of instability and the veteran's only 
impediment, according to the examination report, was an 
inability to completely squat.  Further, a February 1993 
outpatient report from Scott AFB reflects essentially the 
same range of left knee motion, from 0 to 130 degrees, 
although there was an increase in PF crepitus.  Nonetheless, 
there was no objective evidence of instability or subluxation 
during the period prior to March 31, 1993 to warrant a rating 
in excess of 10 percent under Diagnostic Code 5257 for the 
veteran's left knee disability.

Furthermore, there was no report of weakness, atrophy or 
incoordination on VA examination in July 1992 or in 
outpatient records.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. at 206.  His gait was described as normal 
by the 1992 VA examiner.  The only objective evidence of pain 
was during a squat and the examiner did not identify any 
other significant functional impairment associated with the 
service-connected disability.  Moreover, with the reported 
loss of range of motion, essentially 10 degrees, the Board 
must conclude that even when all pertinent disability factors 
are considered, the veteran's left knee disability did not 
more nearly approximate the criteria for an evaluation in 
excess of 10 percent prior to March 31, 1993.  

Moreover, x-rays taken by VA in July 1992 reported no 
evidence of fracture, dislocation or other bone or joint 
pathology, although outpatient records during this period 
included clinical diagnoses of degenerative joint disease.  
Nevertheless, such findings do not warrant a separate 
evaluation for arthritis pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

The left knee disability was assigned a 100 percent rating 
from February 26, 1993 to March 31, 1993, due to the left 
knee arthroscopy on February 26, 1993.  38 C.F.R. § 4.30 
(2000).  Effective April 1, 1993, a 20 percent rating was 
assigned for the left knee disability.

b) Left Knee Disability from April 1, 1993

In this case, the medical evidence indicates that the veteran 
does not suffer from severe instability or subluxation of the 
left knee since April 1, 1993.  The 1997 VA examiner reported 
findings of bilateral crepitus, bilateral medial joint line 
pain and an inability to full squat secondary to pain.  
Mediolateral laxity of the knees was also noted.  Range of 
motion of the left knee was from 0 degrees of extension to 
120 degrees of flexion.  The examiner said that a MRI showed 
bilateral osteoarthritis.  In 1999, the VA orthopedic 
examiner noted the veteran's complaints of occasionally 
feeling as if the knee gave way, particularly on an uneven 
surface.  However, the VA examiner found that a laxity 
examination indicated a negative Lachman's test and negative 
anterior and posterior drawer signs.  There was no rotatory 
instability and no pain or instability on varus or valgus 
stress and x-rays revealed no evidence of fracture or 
dislocation.  There was no report of muscle atrophy, effusion 
or erythema.  Further, the medical evidence indicates that 
the veteran's range of motion of his left knee precludes 
consideration of a higher rating under the Diagnostic Codes 
governing ankylosis and limitation of flexion and extension; 
that is, his left knee is not ankylosed, the flexion in each 
knee is not limited to 30 degrees and his extension in each 
knee is not limited to 15 degrees.  See Diagnostic Codes 
5256, 5260, 5261.  There is also no evidence of malunion of 
the tibia and fibula in the left knee to satisfy the criteria 
for Diagnostic Code 5262.  Accordingly, given the evidence of 
record, an increased evaluation is not warranted under these 
provisions.

However, during this period, the veteran's left knee 
symptomatology also includes x-ray evidence of arthritis and 
some limitation of motion.  A claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257, based on 
additional disability.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the court 
noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful a motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Pursuant 
to Diagnostic Code 5003, degenerative arthritis, established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Here the range of motion 
of the left knee is from 0 to 105 degrees.  As noted, normal 
range of motion of the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Thus, the veteran has some 
limitation of motion of the left knee.  The limitation of 
flexion, however, is not compensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In addition, the limitation of 
extension is not compensable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Accordingly, under Diagnostic Code 5003, the 
arthritis and limitation of motion of the left knee warrants 
a separate 10 percent rating, pursuant to Diagnostic Code 
5003, from April 1, 1993.

The medical evidence has not shown that the surgical scars of 
the left knee are poorly nourished with repeated ulceration, 
or painful and tender on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2000).  The scars 
observed on VA examination in July 1999 were found to be 
healed and there was no reported of keloid formation or 
adhesions.  Accordingly, a separate compensable rating under 
the holding in Esteban v. Brown, 6 Vet. App. 259 (1994), is 
not warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Although, in 
June 1994, the veteran asserted that the service-connected 
left knee disability affected his ability to obtain and 
maintain gainful employment due to knee pain and medical 
treatment, there was been no evidence submitted to show that 
the left knee disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From May 1, 1992 to March 31, 1993, a rating in excess of 10 
percent is denied for left knee chondromalacia patella.

From April 1, 1993, a rating in excess of 20 percent is 
denied for left knee chondromalacia patella.

From April 1, 1993, a separate 10 percent disability rating 
is granted for arthritis of the left knee, subject to the law 
and regulations governing the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 15 -


